Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER COMMNET AND REASONS FOR ALLOWANCE

Claims 15-23 of A. Schneider et al., US 16/089,315 (Jul. 27, 2016) are pending and in condition for allowance.  

Withdrawal Rejections 35 U.S.C. 112(b)

Rejection of claims 15-23 under 35 U.S.C. 112(b) as indefinite is withdrawn in view of Applicant’s amendments and comments.  

Statement of Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Instant claims 15-23 are considered free of the art of record.  The closest prior art of record to the instant claims are references disclosing preparation of silica by reaction of metal silicates (e.g., waterglass) in acids, such as Thomas-Houston, GB 607,427 (1945) (“Thomas-Houston”); H. Johnson et al., US 4,681,750 (1987) (“Johnson”); C. Panz et al., US 2005/1092395 (2005) (“Panz”); and O. Stenzel et al., US 2006/0100344 (2006) (“Stenzel”).  Instant claim 15 is directed to a method for producing “modified precipitated silica” and claim 15 indicates that either “precipitated silica” may be a starting material and/or “[SiO4/2]” may be a starting material.  Both “precipitated silica” and “[SiO4/2]” are sufficiently defined in the specification.  Specification at page 5, lines 2-10; Specification 

The instant specification provides that the [SiO4/2] starting materials used are alkoxysilanes or alkali metal silicates (e.g., waterglasses).  Specification at page 5, lines 20-25.  
The instant specification further provides with respect to alkoxysilanes that:

If alkoxysilanes are used as starting material for production of precipitated silicas, hydrolysis in water can be catalyzed by acids or bases:

Si(OR)4 + 4 H2O ➔ Si(OH)4 + 4 ROH

Preferably, the hydrolysis is conducted in aqueous solutions of mineral or organic acids, more preferably in aqueous sulfuric acid solution, hydrochloric acid solution or carbonic acid.  

Alkoxysilanes used are preferably tetramethoxysilane and more preferably tetraethyl orthosilicate (TEOS).  

Specification at page 6, lines 15-25.  The specification further provides that particular preference is given to using waterglasses as [SiO4/2] starting materials and that with respect to waterglasses:

soluble silicas of low molecular weight are formed here too:

M2O[Symbol font/0xB7]z SiO2 + HX ➔ z Si(OH)4 + 2 MX

Specification at page 7, lines 1-5.  The specification further provides that the orthosilicic acid Si(OH)4 or oligomeric compounds formed in this way react under suitable reaction conditions with condensation and form particulate solids essentially formed from [SiO4/2]units:

z Si(OH)4 ➔ SiO4z/2 + 2n H2O,



Thomas-Houston discloses preparation of organo-silica gels/sols by reaction of waterglass with sodium methyl silconate, precipitating and filtering sodium sulfate to provide a clear solution, and autoclaving the clear solution to provide a translucent aerogel.  See Thomas-Houston, page 2, Example 1.  The process of Thomas-Houston differs from the instantly claimed process in that Thomas-Houston produces a clear solution that is further autoclaved, whereas the instant process provides a precipitate that is isolated by filtration.  Thomas-Houston dose not teach or suggest a “modified precipitated silica” as claimed.  Johnson discloses a process for preparing precipitated silica by reacting sodium silicate and acid followed by filtration.  See Johnson at col. 8, Example 1.  Johnson does not teach or suggest the instant claim limitation of “at least one organosiliconate”.  Panz and Stenzel provide teachings similar to Johnson.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622